DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 4, 5 are objected to because of the following informalities:  
Claim 4 in line 5, the correct phrase is “adjacent said bodies”
Claim 5 in line 11, the correct phrase is “neighboring said inner fitting protrusions through corresponding said inner fitting passage”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chio (KR 10-1465514) in Fig 3-6.
Regarding claim 1, Chio discloses a sleeve for connecting a steel bar, the sleeve comprising: 
a body 100, 160 for allowing an upper steel bar 1’ to be inserted to one side thereof in an axial direction and allowing a lower steel bar 1 to be inserted to an opposite side in the axial direction to approach or touch the upper steel bar, (Fig 4-6, 8a)’
wherein the body includes a tolerance generation preventing unit 160 for preventing generation of tolerance between a circumferential surface of at least one of the upper steel bar and the lower steel bar (Fig 4, 6).
Regarding claim 2, Chio discloses the body 100, 160 includes: a first accommodation space (upper portion) to which the upper steel bar 1’ is axially inserted (Fig 6); a second accommodation space (lower portion) to which the lower steel bar 1 is axially inserted; and a partition member 154 that partitions the first accommodation space from the second accommodation space, and touches and supports ends of the axially inserted upper and lower steel bars (Fig 6, 8a, 8b).
Regarding claim 3, Chio discloses the tolerance generation preventing unit 160 includes: an inner threaded portion 166 formed on an inner surface of the body; and an outer threaded portion formed on an outer circumferential surface of the upper steel bar 1” and screw-coupled to the inner threaded portion to prevent a tolerance therebetween (Fig 4-6).

6.	Claim(s) 1, 2 are rejected as an alternative under 35 U.S.C. 102(a)(1) as being anticipated by Chio (KR 10-1465514) in Fig 7.
Regarding claim 1, Chio discloses a sleeve for connecting a steel bar, the sleeve comprising: 
a body 100 for allowing an upper steel bar 1’ to be inserted to one side thereof in an axial direction and allowing a lower steel bar 1 to be inserted to an opposite side in the axial direction to approach or touch the upper steel bar, (Fig 7, 8a)’
wherein the body includes a tolerance generation preventing unit 142, 162 for preventing generation of tolerance between a circumferential surface of at least one of the upper steel bar and the lower steel bar (Fig 7).
Regarding claim 2, Chio discloses the body 100 includes: a first accommodation space (upper portion) to which the upper steel bar 1’ is axially inserted (Fig 7); a second accommodation space (lower portion) to which the lower steel bar 1 is axially inserted; and a partition member 154 that partitions the first accommodation space from the second accommodation space, and touches and supports ends of the axially inserted upper and lower steel bars (Fig 7, 8a, 8b).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chio (KR 10-1465514) in Fig 7 in view of Park (KR 101224018).
Regarding claim 4, Chio discloses he body is formed with a discharge port 102 on a circumferential surface thereof so as to be connected to an upper portion of the second accommodation space, and formed with an injection port 101 on the circumferential surface thereof so as to be connected to a lower portion of the second accommodation space (Fig 7), but does not disclose adjacent bodies are bound by lock members so that each of the injection ports and the discharge ports maintain a set direction. However, Park discloses a sleeves for steel reinforcing connection including adjacent bodies 32 bound by lock members 34 so that each of the injection ports and the discharge ports maintain a set direction (Fig 1-3). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Chio to include lock members as taught by Park, in order to bind the body to maintain a set direction.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

10.	Claim 5, 6, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chio (KR 10-1465514) in Fig 7 in view of Yajima (JP 8151735).
Regarding claim 5, Chio discloses the tolerance generation preventing unit 142, 160 includes: inner fitting protrusions 142 spaced apart from an inner surface of an inlet side of the first accommodation space by a set interval in the axial direction of the body 100, and arranged in the circumferential direction to form an inner fitting passage, (Fig 7); 
a plug 162 inserted and fixed to the inner surface of the inlet side of the first accommodation space, and formed of an elastically deformable material (rubber Par 0038); 
outer fitting protrusions 164 formed in multiple stages on the outer surface of the plug 162 in the axial direction and disposed in the circumferential direction so as to be inserted between neighboring inner fitting protrusions 142 through corresponding inner fitting passage; and 
an inner threaded portion 164 formed on the inner side of the plug 162 to pressurize a circumferential surface of the axially inserted upper or lower steel bars (Fig 7).
Chio does not disclose the inner fitting protrusions arranged discontinuously in the circumferential direction to form an inner fitting passage, such that the inner fitting passages are formed in a straight line in the axial direction of the body and the outer fitting protrusions disposed discontinuously in the circumferential direction so as to be inserted between neighboring inner fitting protrusions. However, Yajima discloses a connection between a body 20 and a plug 50, the body 20 having inner fitting 
As modified, the inner fitting passage would be formed in a straight line in the axial direction of the body.
Regarding claim 6, Chio discloses the outer fitting protrusion 51 has at least one of an upper surface and a lower surface formed with an inclined surface portion that is gradually inclined so as to be forcibly inserted between the neighboring inner fitting protrusions 21b (Fig 1A, 1B, 6).
Regarding claim 9, Chio discloses as discussed in claim 2, but does not disclose the tolerance generation preventing unit includes: a plug in which a diameter of an insertion hole and a diameter of a circumferential surface to which the upper steel bar is forcibly inserted are formed to be reduced downward, so as to come into close contact with the inner surface of the first accommodation space when the upper steel 
outer fitting protrusions 51 formed in multiple stages on the outer surface of the plug 50 in the axial direction and disposed discontinuously in the circumferential direction so as to be inserted between neighboring inner fitting protrusions 21a through corresponding inner fitting passage; and an inner concave-convex portion formed on the inner side of the plug to induce a close contact with the upper steel bar axially inserted into the plug 51s, 53 (Fig 6). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug of Chio as taught by Yajima, in order to provide a tight seal between the body, the plug and the upper steel bar.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 10, Chio discloses the body 100 is formed therein with a stopper 154 protruding to support the upper steel bar axially inserted into the body through the plug (Fig 5, 7).

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chio (KR 10-1465514) in Fig 7 in view of Mahon (US 8,716,923). Chio discloses the plug 162, but does not disclose the plug is formed on the circumferential surface thereof with a chamfered surface portion chamfered discontinuously in the circumferential direction. However, it would have been an obvious matter of design choice to modify the plug to have a chamfered surface as claimed, since such a modification would have involved a mere change in the shape of the plug and it would allow for a smoother insertion within the body. A change in shape is generally recognized as being within the level of ordinary skill in the art.
Chio does not disclose the plug is formed on an upper surface thereof with a recessed tool fitting groove. However, Mahon discloses a cap 72 formed on an upper surface thereof with a recessed tool fitting groove 86, (Fig 2), (Col 5, Lines 22-30). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug of Chio to include recessed tool fitting grooves as taught by Mahon, in order to facilitated the rotation of the plulg.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chio (KR 10-1465514) in Fig 7. Chio discloses the first accommodation space has a circumferential shape when viewed in a plan view, and the tolerance generation preventing unit includes: a plug 162 having a circumferential shape so as to be inserted into the first accommodation space, inserted into the first accommodation space and rotated in the circumferential direction, thereby being elastically deformed and fitted and fixed to the body, and opened to both sides in the axial direction (Fig 7); and an inner concave-convex portion 166 formed on the inner side of the plug to induce a close contact with the upper steel bar axially inserted into the plug (Fig 7).
	Chio does not disclose the shape of the first accommodation space and the plug being an oval. However, it would have been an obvious matter of design choice to modify the shape to be an oval, since such a modification would have involved a mere change in the shape of the first accommodation space and the plug and it would provide a tighter connection if desired. A change in shape is generally recognized as being within the level of ordinary skill in the art.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
03/12/2022